Title: To James Madison from Jonathan Jennings, 12 December 1816
From: Jennings, Jonathan
To: Madison, James



Sir.
Corydon, Indiana Dec: 12th. 1816

The result of the late negociation with the Indians of the Wabash, for the extinquishment of Indian title has produced no little regret among the citizens of this State.
It is stated to me from sources entitled to respect, that the Delaware Indians would exchange their Lands on the White rivers, for lands west of the Mississippi river, near where a part of the same tribe at present claim title, provided they could obtain some consideration in annuities for the exchange.  It is believed that if some person or persons were authorised by the Government, to proceed with those Indians west of the Mississippi, to explore the country they would be induced to make the exchange without exciting in their minds any distrust whatever, though it is hardly to be expected that they would sell on any terms.
Such is the geographical situation of that portion of this State, over which the Indian title has been extinguished, that the intercourse between the North Eastern and North Western portions of the country is rendered very circuitous, inasmuch as the Indian title reaches within fifty miles from the Grand Rapids of the Ohio river.  The seat of government, intended to be permant for the State, cannot be located until an extinguishment of Indian title can be obtained.
Such however is the situation and the local interest of many of those individuals who are licensed to trade with the indians, that the utmost secrecy is indispensible to a successful attempt to extinguish Indian title.
Should the Executive government, be disposed to make an attempt to negociate an exchange for the White river lands, it would very much gratify the citizens of the State, and would in my opinion be attended with success.
To the execution of such a purpose, I know of no persons better qualified to conduct the Indians to the exploring of the Country west of the Mississippi river, than John and William Conner, the former of whom is at present an Interpreter and resident among the Delaware Indians.
Unacquainted with the person who may be Acting Secretary for the Department of War, I beg to be excused for troubling you with this epistle, in the subject matter of which, with the citizens of the State generally, I feel much solicitude.  With sentiments of unfeigned respect, I am yours very obediently

Jonathan Jennings

